By STEVENS, PJ.
This is an action in mandamus, originally filed in this court. The issuance of a writ of mandamus is sought by the plaintiff,' a taxpayer, to compel the Clerk of Courts to collect certain unpaid and delinquent court costs, alleged to be owing in cases pending in the common pleas court of Cuyahoga County, Ohio.
In the petition there is a list of more than three hundred case numbers in which cases it is asserted that defendants are bound by law to collect the costs owing therein and that they have failed to do so.
Answers' were filed by the defendants wherein the allegations of the petition are generally denied. The sufficiency of the petition and the right of the plaintiff to maintain the action is also challenged.
The law relative to writs of mandamus requires the showing of a clear right to the issuance of the writ before a court may properly issue the same.
There .is in this case no showing of a clear right to the issuance of the writ.
The prayer of the petition is denied with exceptions to the relator.
HUNSICKER, J, DOYLE, J, concur.